Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 04 May 2021, with respect to the Double Patenting rejection of claims 1 - 4 have been fully considered and are persuasive. The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1 – 4 are allowed in view of Applicant’s amendments and arguments filed 04 May 2021 and the following is a statement of reasons supporting the allowable subject matter.

In the field of precise predictive maintenance for a driving unit, the prior art of record fail to teach, in combination with other limitations, a searching period set in a driving period of a driving unit, a largest energy value in a set searching period is extracted as a first peak, and a largest energy value after the searching period before an end of the driving period is extracted as the second peak; the driving period includes a peak period, which is a period starting from a timing of beginning driving of the driving unit and a mean period, which is a period starting from an end of the peak period; peak period, a largest energy value in the set searching period inside the peak period is extracted as the first peak and a largest energy value after the searching period inside the peak period before an end of the peak period is extracted as the second peak: the mean period, a largest energy value in the set searching period inside the mean period is extracted as the first peak, and a largest energy value after the searching period inside the mean period before an end of the mean period is extracted as the second peak.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955 or email yonel.beaulieu@uspto.gov.   The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/         Primary Examiner, Art Unit 3668